Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In response to the amendment filed on 5/18/2022, claims 2, 8, 9 and 12 have been cancelled, and claims 1, 3-7, 10-11, 13-20 and newly added claims 21-24 are pending.
Since Applicant has cancelled claim 12, the previous 35 U.S.C. 112, 6th paragraph interpretation for claim 12 is hereby withdrawn.  Applicant has amended claim 6 and the previous 35 U.S.C. 112, 6th paragraph interpretation for claim 6 is hereby withdrawn.  
Applicant’s filing of the terminal disclaimer on 5/18/2022 obviates the previous obviousness type double patenting rejections and those rejections are hereby withdrawn.

Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-8 of the remarks that the references do not teach or make obvious the amendment of the varying proximal and distal forces for recapturing of the prosthetic heart valve.  However, the Examiner respectfully disagrees.  Headley et al discloses each of the actuators may be moved individually or in concert with another actuator as a pair ([0036]).  Headley et al explicitly discloses example of moving in concert the inner sheath or outer sheath through the use of a first (20) or second actuator (18) while moving the inner shaft assembly through the use of a third actuator (22) ([0036]).  Therefore, depending on how much the user wants to advance the outer or inner sheaths distally and how much the user wants to withdraw the inner shaft assembly proximally, the user can accordingly apply the necessary forces to do so since the three actuators of Headley et al can be moved relative to one another.  For example, the user may distally advance the first actuator only a little while proximally pulling the third actuator a lot, or vice a versa, the user may distally advance the first actuator a lot while proximally pulling the third actuator a little.  Therefore, it is the Examiner’s position that based upon the teachings of Headley et al, when combined with the other references, the ratio of the claimed forces can be varied to the claimed forces to facilitate recapture of the prosthetic heart valve.
Therefore, Applicant’s arguments are unpersuasive and the previously cited prior arts are maintained as teaching all of the claimed limitations.

Terminal Disclaimer
The terminal disclaimer filed on 5/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 8,998,980 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 7, 15-19, 21-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kveen et al (US 2009/0171456) in view of Headley et al (US 2007/0270932) and further in view of Lenker et al (US 5683451).
Claim 1. Kveen et al discloses a delivery system (Figs. 6A-6E) for deploying and recapturing a prosthetic heart valve (600), the delivery system comprising: an inner shaft assembly (660); an inner sheath (662 and the proximal shaft it is attached to, wherein the proximal shaft is not numbered in Kveen et al and thus the Examiner has provided an annotated figure below.  The interpretation is that the proximal shaft that connects to element 662 together forms a continuous structure being interpreted as the claimed inner sheath) slidably disposed over the inner shaft assembly; the inner sheath configured to contain a radially expandable prosthetic heart valve in a compressed arrangement over the inner shaft assembly, wherein proximal retraction of the inner sheath relative to the inner shaft assembly exposes a distal region of the compressed prosthetic heart valve thereby allowing the distal region to self-expand toward a deployed arrangement (Figs. 6A-6B; [0082]); an outer sheath (664) slidably disposed over the inner sheath, wherein distal advancement of the outer sheath relative to the inner sheath collapses the distal region of the expanded prosthetic heart valve into the outer sheath (Fig. 6D; [0095]-[0097]).

    PNG
    media_image1.png
    483
    1226
    media_image1.png
    Greyscale

Kveen et al discloses the invention substantially as claimed above, but fails to disclose how the device is actuated by the user, specifically wherein a first actuator is coupled to the inner sheath, the first actuator operable to move the inner sheath relative to the inner shaft assembly; a second actuator is coupled to the outer sheath, the second actuator operable to move the outer sheath relative to the inner sheath; a third actuator coupled to the inner shaft assembly, the third actuator operable to move the inner shaft assembly relative to the inner and outer sheaths.
However, Headley et al teaches a stent deployment device having multiple tubular structures movable relative to one another to thereby affect deployment of the stent, wherein the delivery system comprises a first actuator (20) coupled to the inner sheath (14); wherein the first actuator is operable to proximally retract the inner sheath (14) relative to a stent (30) and the inner shaft assembly (12); a second actuator (18) coupled to the outer sheath (16), the second sheath operable to distally advance the outer sheath relative (16) to the stent; and a third actuator (22) operable to proximally retract an inner shaft assembly (12) relative to the inner and outer sheaths (Figs. 1, 2; [0036]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kveen et al with a first, second and third actuator for operating the inner sheath, the outer sheath and the inner shaft assembly as taught by Headley et al to provide an actuating means to allow the user to independently control axial movement of each element to increase the fine control of deployment ([0036]). 
The combination discloses the invention substantially as claimed above, but fails to disclose a handle having a housing that maintains the first, second and third actuators, the first actuator operable relative to the housing to apply forces to the inner sheath, the second actuator operable relative to the housing to apply forces to the outer sheath, and the third actuator operable relative to the housing to apply forces to the inner shaft assembly.
However, Lenker et al teaches a stent delivery system, wherein the actuation mechanism for axial movement to deploy the stent is maintained by a housing (70) (Fig. 10; col. 7, ll. 14-20, 59 – col. 8, ll. 10, 54-65).  Therefore, based upon the teachings of Lenker et al, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the handle of the combination to include a housing for maintaining the actuators as taught by Lenker et al to advantageously allow the surgeon to manipulate the system with a single hand while allowing the other hand to remain free to perform other tasks (col. 9, ll. 6-11).
The combination results in a ratio of proximal forces to distal forces being able to be varied simultaneously by the first or second actuator providing a distal force and the third actuator providing a proximal force necessary to facilitate recapture of the prosthetic heart valve because Headley et al discloses each of the actuators may be moved individually or in concert with another actuator as a pair ([0036]).  Headley et al explicitly discloses example of moving in concert the inner sheath or outer sheath through the use of the first or second actuator while moving the inner shaft assembly through the use of the third actuator ([0036]).  Therefore, depending on how much the user wants to advance the outer or inner sheaths distally and how much the user wants to withdraw the inner shaft assembly proximally, the user can accordingly apply the necessary forces to do so since the three actuators of Headley et al can be moved relative to one another.  For example, the user may distally advance the first actuator only a little while proximally pulling the third actuator a lot, or vice a versa, the user may distally advance the first actuator a lot while proximally pulling the third actuator a little.  Therefore, it is the Examiner’s position that based upon the teachings of Headley et al, when combined with the other references, the ratio of the claimed forces can be varied to facilitate recapture of the prosthetic heart valve.
Claim 3. The combination discloses the invention substantially as claimed above, wherein Kveen et al discloses the inner sheath comprises a capsule (662) for containing the prosthetic heart valve in the compressed arrangement over the inner shaft assembly (Fig. 6A).
Claim 4. The combination discloses the invention substantially as claimed above, wherein Kveen et al discloses the outer sheath (664) is configured to slide over the capsule (662) (Fig. 6C, 6D; [0097]-[0099]).
Claim 6. The combination discloses the invention substantially as claimed above, wherein Kveen et al discloses the inner shaft assembly includes a coupling (670) configured to releasable engage the compressed prosthetic heart valve (Fig. 6B; [0079], [0088]).
Claim 7. The combination discloses the invention substantially as claimed above, wherein Kveen et al discloses the inner shaft assembly includes a nose cone (see annotated figure below).

    PNG
    media_image2.png
    244
    701
    media_image2.png
    Greyscale

Claim 15. Kveen et al discloses a delivery system (Figs. 6A-6E) for deploying and recapturing a prosthetic heart valve (600), the delivery system comprising: an inner shaft assembly (660); an inner sheath (662 and the proximal shaft it is attached to, wherein the proximal shaft is not numbered in Kveen et al and thus the Examiner has provided an annotated figure in claim 1 above.  The interpretation is that the proximal shaft that connects to element 662 together forms a continuous structure being interpreted as the claimed inner sheath) slidably disposed over the inner shaft assembly, the inner sheath configured to contain a radially expandable prosthetic heart valve (600) in a compressed arrangement over the inner shaft assembly (Figs. 6A-6B; [0082]); an outer sheath (664) slidably disposed over the inner sheath (Fig. 6D; [0095]-[0097]).
Kveen et al discloses the invention substantially as claimed above, but fails to disclose how the device is actuated by the user, specifically the delivery system includes a handle having a housing that maintains a first actuator operable relative to the housing to apply forces to the inner shaft assembly, a second actuator operable relative to the housing to apply forces to the inner sheath, and third actuator operable relative to the housing to apply forces to the outer sheath. 
However, Headley et al teaches a stent deployment device having multiple tubular structures movable relative to one another to thereby affect deployment of the stent, wherein the delivery system comprises a handle comprising: a first actuator (22) operable relative to the housing to apply forces to a inner shaft assembly (12) and stent (30); and a second actuator (18) operable relative to the housing to apply forces to an inner sheath (16) and the stent, and a third actuator (18) operable relative to the housing to apply forces to the outer sheath (16) ([0036]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kveen et al with the handle having a first, second and third actuator for operating the inner sheath, the outer sheath and the inner shaft assembly as taught by Headley et al to provide an actuating means to allow the user to independently control axial movement of each element ([0036]). 
The combination further fails to disclose the handle having a housing that maintains the three actuators.  However, Lenker et al teaches a stent delivery system, wherein the actuation mechanism for axial movement to deploy the stent is maintained by a housing (70) (Fig. 10; col. 7, ll. 14-20, 59 – col. 8, ll. 10, 54-65).  Therefore, based upon the teachings of Lenker et al, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the handle of the combination to include a housing for maintaining the actuators as taught by Lenker et al to advantageously allow the surgeon to manipulate the system with a single hand while allowing the other hand to remain free to perform other tasks (col. 9, ll. 6-11).
The combination results in a ratio of proximal forces to distal forces being able to be varied by the actuators to provide simultaneous proximal and distal forces necessary to recapture the prosthetic heart valve because Headley et al discloses each of the actuators may be moved individually or in concert with another actuator as a pair ([0036]).  Headley et al explicitly discloses example of moving in concert the inner sheath or outer sheath through the use of the first or second actuator while moving the inner shaft assembly through the use of the third actuator ([0036]).  Therefore, depending on how much the user wants to advance the outer or inner sheaths distally and how much the user wants to withdraw the inner shaft assembly proximally, the user can accordingly apply the necessary forces to do so since the three actuators of Headley et al can be moved relative to one another.  For example, the user may distally advance the first actuator only a little while proximally pulling the third actuator a lot, or vice a versa, the user may distally advance the first actuator a lot while proximally pulling the third actuator a little.  Therefore, it is the Examiner’s position that based upon the teachings of Headley et al, when combined with the other references, the ratio of the claimed forces can be varied to facilitate recapture of the prosthetic heart valve.
Claim 16. The combination discloses the invention substantially as claimed above, wherein Headley et al discloses the first (22) and second actuators (20) are operable to simultaneously advance the inner shaft assembly (12) proximally and the inner sheath (14) distally relative to the handle ([0036], i.e. the handle has been taught by Lenker et al, therefore when looking at the combination as a whole, the actuators now move relative to the handle as brought in by Lenker et al).
Claim 17. The combination discloses the invention substantially as claimed above, wherein Headley et al discloses the first (22) and third actuators (18) are operable to simultaneously advance the inner shaft assembly (12) proximally and the outer sheath (16) distally relative to the handle ([0036], i.e. the handle has been taught by Lenker et al, therefore when looking at the combination as a whole, the actuators now move relative to the handle as brought in by Lenker et al).
Claim 18. The combination discloses the invention substantially as claimed above, wherein Headley et al discloses the first (22), second (20), and third actuators (18) are operable to simultaneously advance the inner shaft assembly (12) proximally and the inner (14) and outer sheaths (16) distally relative to the handle ([0036], i.e. the handle has been taught by Lenker et al, therefore when looking at the combination as a whole, the actuators now move relative to the handle as brought in by Lenker et al).
Claim 19. The combination discloses the invention substantially as claimed above, wherein Kveen et al discloses the inner sheath comprises a capsule (662) for containing the prosthetic heart valve in the compressed arrangement over the inner shaft assembly (Fig. 6A).
Claims 21-24. Since the combination results in a ratio of proximal forces to distal forces being able to be varied by the actuators to provide simultaneous proximal and distal forces necessary to recapture the prosthetic heart valve as discussed above, the forces can be divided such that 25% of the forces is a proximal force and 75% of the forces is a distal force (as per claims 21 and 23) or 50% of the forces is a proximal force and 50% of the forces is a distal force (as per claims 22 and 24) for the same reasons as stated above.  Headley et al discloses each of the actuators may be moved individually or in concert with another actuator as a pair ([0036]).  Headley et al explicitly discloses example of moving in concert the inner sheath or outer sheath through the use of the first or second actuator while moving the inner shaft assembly through the use of the third actuator ([0036]).  The user may proximally move the third actuator to provide 25% of the forces while distally advancing the first or second actuator to provide 75% of the forces.  Alternatively, the user may proximally move the third actuator to provide 50% of the forces while distally advancing the first or second actuator to provide 50% of the forces.  Therefore, depending on how much the user wants to advance the outer or inner sheaths distally and how much the user wants to withdraw the inner shaft assembly proximally, the user can accordingly apply the claimed forces to do so since the three actuators of Headley et al can be moved relative to one another.  It is the Examiner’s position that based upon the teachings of Headley et al, the claimed combination is capable of achieving the claimed forces.  

Claims 5 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kveen et al in view of Headley et al and Lenker as applied to claims 1 and 15 above, and further in view of Gifford et al (US 2006/0229659).
Claims 5 and 20. The combination discloses the invention substantially as claimed above but fails to disclose the outer sheath can form a funnel shape at a distal end.
However, Gifford et al teaches a heart valve repair catheter system, wherein a recapturing element (equivalent to recapturing outer sheath 664 of Kveen et al) has an expandable funnel for retrieving the implant ([0138]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the outer sheath of Kveen et al to a funnel shape at a distal end as taught by Gifford et al to facilitate recapturing of the prosthetic valve.  In other words, a wider opening allows for an easier recapture.

Claims 10, 11 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Headley et al in view of Lenker et al.
Claim 10. Headley et al discloses a delivery system (Figs. 1-2) capable of deploying and recapturing a prosthetic heart valve, the delivery system comprising: an inner shaft assembly (12); a sheath (16) slidably disposed over the inner shaft assembly, the sheath configured to contain a radially expandable prosthetic heart valve in a compressed arrangement over the inner shaft assembly ([0036]); a handle comprising first (20) and second (18) actuators, the first actuator operable relative to the housing to apply forces to the inner shaft assembly (12), the second actuator operable relative to the housing to apply forces to the sheath (16), wherein the first and second actuators are operable to simultaneously advance the inner shaft assembly proximally and the sheath distally ([0036]).
The first and second actuators of Headlery et al are able to provide simultaneous proximal and distal forces to facilitate recapture of the prosthetic heart valve, wherein 25% to 50% of the forces is a proximal force and 75% to 50% of the forces is a distal force because Headley et al discloses each of the actuators may be moved individually or in concert with another actuator as a pair ([0036]).  Headley et al explicitly discloses example of moving in concert the inner sheath or outer sheath through the use of the first or second actuator while moving the inner shaft assembly through the use of the third actuator ([0036]). 
The user may proximally move the first actuator to provide 25% to 50% of the proximal force while distally advancing the second actuator to provide 75% to 50% of the distal force.  Therefore, depending on how much the user wants to advance the outer or inner sheaths distally and how much the user wants to withdraw the inner shaft assembly proximally, the user can accordingly apply the claimed forces to do so since the actuators of Headley et al can be moved relative to one another.  It is the Examiner’s position that based upon the teachings of Headley et al, the claimed combination is capable of achieving the claimed forces.  
Therefore, depending on how much the user wants to advance the outer or inner sheaths distally and how much the user wants to withdraw the inner shaft assembly proximally, the user can accordingly apply the necessary forces to do so since the three actuators of Headley et al can be moved relative to one another.  For example, the user may distally advance the first actuator only a little while proximally pulling the third actuator a lot, or vice a versa, the user may distally advance the first actuator a lot while proximally pulling the third actuator a little.  Therefore, it is the Examiner’s position that based upon the teachings of Headley et al, when combined with the other references, the ratio of the claimed forces can be varied to facilitate recapture of the prosthetic heart valve.
Headley et al fails to disclose the handle having a housing to maintain the actuators.  However, Lenker et al teaches a stent delivery system, wherein the actuation mechanism including a first actuator (54) and second actuator (74) for axial movement to deploy the stent is maintained by a handle having a housing (70) (Fig. 10; col. 7, ll. 14-20, 59 – col. 8, ll. 10, 54-65).  Therefore, based upon the teachings of Lenker et al, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination to include the handle having a housing for maintaining the actuators as taught by Lenker et al to advantageously allow the surgeon to manipulate the system with a single hand while allowing the other hand to remain free to perform other tasks (col. 9, ll. 6-11).
Claim 11. The combination discloses the invention substantially as claimed above, wherein Headley et al discloses the sheath comprises a capsule (16) for containing the prosthetic heart valve in the compressed arrangement over the inner shaft assembly ([0036], [0037]).
Claim 13. The combination discloses the invention substantially as claimed above, wherein Headley et al discloses the inner shaft assembly (12) includes a nose cone (24) (Figs. 1,2; [0038]).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Headley et al in view of Lenker et al as applied to claim 10 above, and further in view of Gifford et al.
Claim 14. The combination discloses the invention substantially as claimed above but fails to disclose the sheath can form a funnel shape at a distal end.
However, Gifford et al teaches a heart valve repair catheter system, wherein a recapturing element (equivalent to recapturing sheath 16 of Headley et al) has an expandable funnel for retrieving the implant ([0138]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sheath of Headley et al to a funnel shape at a distal end as taught by Gifford et al to facilitate recapturing of the prosthetic valve.  In other words, a wider opening allows for an easier recapture.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Limon et al (US 6077295) teaches it is known in the art to simultaneously apply proximal and distal forces to recapture a self-expanding prosthesis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771